Case 2:21-mj-30249-DUTY ECF NQusaPagglpiaty Gale, 05/27/21, Rael 614) 226-9100
Special Agent: David Weiss Telephone: (313) 202-3400

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

AO 91 (Rev. 11/11) Criminal Complaint

United States of America

 

Vv.
Case: 2:21—mj—30249
Assigned To : Unassigned
Pedro SAMILPA, III Date : 5/27/2021
CMP USA V SAMILPA,ITI (kem)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 3, 2021 in the county of Wayne in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 922(¢){1) Felon in possession of a firearm

This criminal complaint is based on these facts:

Continued on the attached sheet. La _f ZS PhS on

Complainant's signature

Special Agent David Weiss - ATF
Printed name and title

 

Sworn to before me and signed in my presence
and/or by reliable electronic means. ce
May 27, 2021
Date: Judge’s signature

City and state: _Detroit, Michigan Honorable Curtis Ivy, Jr., U.S. Magistrate Judge
Printed name and title
Case 2:21-mj-30249-DUTY ECF No. 1, PagelD.2 Filed 05/27/21 Page 2 of 7

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Special Agent David Weiss, first being duly sworn, depose and state
the following:

INTRODUCTION AND AGENT BACKGROUND

1. I have been employed as a Special Agent (SA) with the Bureau
of Alcohol, Tobacco, Firearms, and Explosives (ATF), United States
Department of Justice, since July 2013, currently assigned to the Detroit
Field Division. I am a graduate of the Criminal Investigator Training
Program and the ATF Special Agent Basic Training Program at the Federal
Law Enforcement Training Center in Glynco, Georgia. During my
employment as a federal law enforcement officer, I have conducted and
participated in several criminal investigations focused on illegal firearms
and/or armed drug trafficking violations. Prior to my employment with
ATF, I was employed by the United States Border Patrol for approximately
six (6) years as a Border Patrol Agent.

2. I make this affidavit from personal knowledge based on my
participation in this investigation. This information comes from my personal
observations, communications with other law enforcement officers,

witnesses interviewed by law enforcement, communications with others who

1 of 6
Case 2:21-mj-30249-DUTY ECF No. 1, PagelD.3 Filed 05/27/21 Page 3 of 7

have personal knowledge of the events and circumstances described herein,
and information gained through my training and experience.

3. The information outlined herein is provided for the limited
purpose of establishing probable cause that Pedro SAMILPA II (DOB
XX/XX/1983), has violated Title 18 United States Code, Section 922(g)(1),
Felon in Possession of a Firearm, and does not contain all details or facts

known to law enforcement pertaining to this investigation.

PROBABLE CAUSE

4. I am currently involved in the investigation of a subject
identified as Pedro SAMILPA III (hereinafter referred to as SAMILPA)
concerning SAMILPA’s violation of federal firearms statutes.

5. On April 3, 2021, Detroit Police Officers Mychael Canada and
Zachary Smilo while on routine patrol around Panama Street and Chopin
Street observed a male fitting the description previously provided to them
from dispatch that a Hispanic male wearing a multicolored shirt had
threatened a male with a firearm. Officer Canada observed a weighted
object in the front pocket of the jacket of the unknown Hispanic male.

Officers Smilo and Canada exited their vehicles and made contact with the

2 of 6
Case 2:21-mj-30249-DUTY ECF No. 1, PagelD.4 Filed 05/27/21 Page 4 of 7

unknown male later identified as Pedro SAMILPA III. Officer Canada asked
SAMILPA if he had a firearm on his person SAMILPA stated that he did.

6. Officer Canada recovered a silver and black firearm Type:
Pistol, Make: Taurus, Model: G2C, Caliber: 9mm, with no rounds
chambered and no magazine in the firearm. SAMILPA stated he did not
have a Concealed Pistol License (CPL). SAMILPA was placed under arrest
for carrying a concealed pistol without a concealed pistol license. During the
search incident to arrest, a pistol magazine was found in SAMILPA’s front
left pants pocket. The magazine contained no live rounds.

7. A review of SAMILPA’s criminal history revealed the below
listed felony convictions:

e Conviction: 08/23/2006, Court: 18th Circuit Court, Bay
County, Case # 06-010166-FH, Felony-Breaking & Entering a Vehicle
with Damage to Vehicle.

° Conviction: 10/28/2011, Court: 18th Circuit Court, Bay
County, Case# 11-010633-FH, Felony-Police Officer- Fleeing, Felony-
Motor Vehicle-Unlawful Driving Away, Felony- Police Officer-

Assaulting/Resisting/Obstructing.

3 of 6
Case 2:21-mj-30249-DUTY ECF No. 1, PagelD.5 Filed 05/27/21 Page 5of 7

e Conviction: 01/09/2013, Court: 18th Circuit Court, Bay
County, Case# 12-010078-FH, Felony- Breaking & Entering a Vehicle
Steal Property.

e Conviction: 06/05/2017, Court: 3% Circuit Court, Cased
1700393701, Felony-Domestic Violence and/or Knowingly Assaulting
a Pregnant Individual-3rd Offense Notice.

8. A review of SAMILPA’s criminal history also revealed
numerous misdemeanor convictions, among which includes the following:

° Conviction:10/13/2003, Court: 8lst District Court,
Case#020757BSM, Misdemeanor Domestic Violence; Misdemeanor Civil
Infraction Failure to Appear.

° Conviction: 5/3/2004, Court: 81st District Court, Case#04-
0228-FY, Misdemeanor Assault and Battery.

e Conviction: 02/15/2007, Court: 74th District Court, Case#
10084FY1, Misdemeanor Aggravated Domestic Violence.

° Conviction: 08/31/2011, Court: 74th District Court,
Case#1110643FY1, Misdemeanor Domestic Violence and/or Knowingly

Assaulting a Pregnant Individual.

4 of 6
Case 2:21-mj-30249-DUTY ECF No. 1, PagelD.6 Filed 05/27/21 Page 6 of 7

9. An Interstate Nexus determination concerning the manufacture
of the above-mentioned firearm, Type: Pistol, Make: Taurus, Model: G2C,
Caliber: 9mm, found that the firearm was manufactured outside the State of
Michigan. Therefore, it traveled in and affected interstate commerce to
reach the State of Michigan.

10. SAMILPA’s felony convictions were obtained by guilty
plea. Iam aware that the Michigan Court Rules require a court to
directly advise a defendant of the maximum possible penalty
before accepting a guilty plea. Therefore, probable cause exists
that SAMILPA knew, at the time he possessed the firearm, he had
previously been convicted of a crime punishable by imprisonment

for a term exceeding one year.

CONCLUSION
11. Based on the above stated facts, there is probable cause to
believe that on April 3, 2021, in the Eastern District of Michigan, defendant
Pedro SAMILPA III, having been previously convicted of the above listed
Felony offenses, all punishable by imprisonment for a term exceeding one
year, did knowingly possess a firearm, that is, a Type: Pistol, Make: Taurus,

Model: G2C, Caliber: 9mm, which had been previously shipped and

5 of 6
Case 2:21-mj-30249-DUTY ECF No. 1, PagelD.7 Filed 05/27/21 Page 7 of 7

transported in interstate and/or foreign commerce, in violation of Title 18

United States Code, Section 922(g)(1).

Special Agent David B. Weiss

Bureau of Alcohol, Tobacco, Firearms and
Explosives

 

Sworn to before me and signed in my
presence and/or by reliable electronic means.

HONORABLE CURTIS IVY, JR.
UNITED STATES MAGISTRATE JUDGE

 

Date: = May 27, 2021

6 of 6
